In re Bechet, Anna Duhon; Bechet, Glenn Dale; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 92CW-2365; Parish of Orleans, Civil District Court, Div. “G”, Nos. 91-7075, 91-22551.
PER CURIAM.
Granted in part.
*72The order of the court of appeal is amended to limit the sustaining of exceptions of improper venue and the transfer of this action to the Twenty-Fourth Judicial District Court for the Parish of Jefferson to the claims against those defendants who filed exceptions of improper venue, namely Dr. Jeanne Eddington, Dr. Robert Eddington, Dr. Walton L. Shaffer, and Browne-McHardy Clinic. Otherwise, the application is denied.
LEMMON, J. not on panel.